                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 MARLANA MAFILLE and
 CHRISTOPHER MAFILLE,
                            Plaintiffs,
 vs.                                           Case No. 18-CV-586-TCK-FHM
 KAISER-FRANCIS OIL COMPANY,
                            Defendant.

                                 OPINION AND ORDER

       Plaintiffs’ Motion to Quash Deposition Notices, [Dkt. 20], is before the court for

decision. Defendant filed an expedited response at the court’s direction. [Dkt. 26].

       The papers filed demonstrate that the depositions of Marlana and Christopher Mafille

were noticed for March 14 and 19, 2019, after counsel had been advised that the

schedules of Plaintiffs and their counsel made them unavailable for depositions in March.

The discovery deadline for this case is set for July 31, 2019. [Dkt. 16].

       The parties are hereby directed to work together to schedule the depositions at a

mutually convenient time.

       Plaintiffs’ Motion to Quash Deposition Notices, [Dkt. 20], is GRANTED.

       SO ORDERED this 5th day of March, 2019.
